Exhibit 10.2

 

FORM OF

ASCENT CAPITAL GROUP, INC.

2008 INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
             (the “Effective Date”), by and between ASCENT CAPITAL GROUP, INC.,
a Delaware corporation (the “Company”), and the individual whose name, address
and social security number appear on the signature page hereto (the “Grantee”).

 

The Company has adopted the Ascent Capital Group, Inc. 2008 Incentive Plan (the
“Plan”), a copy of which is attached to this Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible employees of the
Company and its Subsidiaries.  Capitalized terms used and not otherwise defined
herein will have the meaning given thereto in the Plan.

 

Pursuant to the Plan, the Compensation Committee (the “Committee”) has
determined that it would be in the interest of the Company and its stockholders
to award Options to Grantee, subject to the conditions and restrictions set
forth herein and in the Plan, in order to provide the Grantee additional
remuneration for services rendered, to encourage the Grantee to remain in the
employ of the Company or its Subsidiaries and to increase the Grantee’s personal
interest in the continued success and progress of the Company.

 

The Company and the Grantee therefore agree as follows:

 

1.             Definitions.  The following terms, when used in this Agreement,
have the following meanings:

 

“Annual Salary” means the annual base salary of Grantee as an employee of the
Company.

 

“ASCMA Options” has the meaning specified in Section 2 of this Agreement.

 

“ASCMA Stock” has the meaning specified in Section 2 of this Agreement.

 

“Base Price” means the greater of $         per share and the Fair Market Value
of a share of ASCMA Stock on the Effective Date.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

 

“Cause” means (i) any act or omission that constitutes a breach by Grantee of
any of his material obligations under the Employment Agreements; (ii) the
continued failure or refusal of Grantee to substantially perform the material
duties required of him as an officer and/or employee of the Company; (iii) any
material violation by Grantee of any policy, rule or regulation of the Company
or any law or regulation applicable to the business of the Company;

 

--------------------------------------------------------------------------------


 

(iv) any act or omission by Grantee constituting fraud, dishonesty or
misrepresentation; (v) Grantee’s gross negligence in the performance of his
duties; (vi) Grantee’s conviction of, or plea of guilty or nolo contendere to,
any crime (whether or not involving the Company) that constitutes a felony or
crime of moral turpitude or is punishable by imprisonment of 30 days or more; or
(g) any other misconduct by Grantee that is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company, provided, however, that with respect to any
termination of Grantee’s employment with the Company within 12 months after a
Change in Control of the Company, “Cause” will mean only a felony conviction for
fraud, misappropriation of the Company’s funds or embezzlement.

 

“Change in Control” means any of the following that otherwise meets the
definition of a “change in ownership,” a “change in effective control” or a
“change in ownership of a substantial portion of the assets” of the Company
within the meaning of Code Section 409A:

 

(i) the acquisition by any person or group (excluding John C. Malone and/or any
family member(s) of John C. Malone and/or any company, partnership, trust or
other entity or investment vehicle controlled by any of the foregoing persons or
the holdings of which are for the primary benefit or any of such persons
(collectively, the “Permitted Holders”)) of ownership of stock of the Company
that, together with stock already held by such person or group, constitutes more
than 50% of the total fair market value or more than 50% of the total voting
power of the stock of the Company;

 

(ii) the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
12-month period ending on the date of the most recent acquisition by such person
or group, of assets from the Company that have a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions; or

 

(iii) the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
12-month period ending on the date of the most recent acquisition by such person
or group, of ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of Company or the replacement of a majority of
the Company’s Board of Directors during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of appointment or election.

 

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

 

“Committee” has the meaning specified in the recitals to this Agreement.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Company Subsidiary” means a subsidiary of the Company.

 

“Effective Date” has the meaning specified in the preamble to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Employment Agreements” means this Agreement, any employment agreement between
Grantee and the Company and/or any other agreement between Grantee and the
Company relating to Grantee’s employment and/or compensation as from time to
time may be in effect.

 

“Good Reason” means the occurrence of any of the following without the consent
of Grantee: (i) a material diminution in Grantee’s Annual Salary below the level
then in effect, other than as a result of a reduction in the portion of the time
devoted by Grantee to Company activities; (ii) a material diminution in
Grantee’s authority, duties or responsibilities with the Company; (iii) a
material change in the office or location at which Grantee is required to
perform services for the Company or any Company Subsidiary; and (iv) a material
breach by the Company of the terms of any Employment Agreement.  Notwithstanding
the foregoing, a termination for Good Reason will not be considered to have
occurred unless: (x) within 90 days following the initial existence of the
circumstances constituting Good Reason, Grantee provides written notice to the
Company of such circumstances; (y) the Company fails, within 30 days following
such notice, to correct such circumstances to the reasonable satisfaction of
Grantee; and (z) Grantee terminates his employment within 30 days following the
end of such 30-day correction period.  A termination of Grantee’s employment for
Good Reason will be considered an involuntary termination.

 

“Grantee” has the meaning specified in the preamble to this Agreement.

 

“Option Shares” has the meaning specified in Section 4(a) of this Agreement.

 

“Plan” has the meaning specified in the recitals of this Agreement.

 

“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.

 

“Term” has the meaning specified in Section 2 of this Agreement.

 

2.             Grant of Options.  Subject to the terms and conditions herein,
pursuant to the Plan, the Company grants to the Grantee options to purchase from
the Company, exercisable during the period commencing on the Effective Date and
expiring at Close of Business on            (the “Term”), subject to earlier
termination as provided in Section 7 below, at the Base Price, the number of
shares of Ascent Capital Group, Inc. Series A Common Stock, par value $0.01 per
share (“ASCMA Stock”), set forth on the signature page hereto.  The Options
granted hereunder are “Nonqualified Stock Options” and are hereinafter referred
to as the “ASCMA Options.”  The Base Price and ASCMA Options are subject to
adjustment pursuant to Section 10 below.  No fractional shares of ASCMA Stock
will be issuable upon exercise of an ASCMA Option, and the Grantee will receive,
in lieu of any fractional share of ASCMA Stock that the Grantee otherwise would
receive upon such exercise, cash equal to the fraction representing such
fractional share multiplied by the Fair Market Value of one share of ASCMA Stock
as of the date on which such exercise is considered to occur pursuant to
Section 4 below.

 

3.             Conditions of Exercise.  Unless otherwise determined by the
Committee in its sole discretion, the ASCMA Options will be exercisable only in
accordance with the conditions stated in this Section 3.

 

3

--------------------------------------------------------------------------------


 

(a)           Subject to Section 11.1 of the Plan and the last sentence of this
Section 3(a), and except as provided in Section 23, the ASCMA Options may be
exercised only to the extent they have become exercisable in accordance with the
provisions of this Section 3(a).  That number of ASCMA Options that is equal to
(x)     % of the total number of ASCMA Options awarded under this Agreement
(rounded down to the nearest whole number of ASCMA Options) shall become
exercisable on each of                     , (y) that number of ASCMA Options
that is equal to     % of the total number of ASCMA Options awarded under this
Agreement (rounded down to the nearest whole number of ASCMA Options) shall
become exercisable on each of                     , and (z) that number of ASCMA
Options that is equal to     % of the total number of ASCMA Options awarded
under this Agreement shall become exercisable on each of                     
(with any ASCMA Options awarded under this Agreement that do not otherwise
become exercisable as a result of rounding also becoming exercisable on
                    ).  Notwithstanding the foregoing, (i) in the event that any
date on which ASCMA Options would otherwise become exercisable is not a Business
Day, such ASCMA Options will become exercisable on the Business Day next
following such date, (ii) all ASCMA Options will become exercisable on the date
of the Grantee’s termination of employment if (A) the Grantee’s employment with
the Company and the Company Subsidiaries terminates by reason of Disability or
(B) the Grantee dies while employed by the Company or a Company Subsidiary, and
(iii) subject to Section 23 hereof, if the Grantee’s employment with the Company
and its Subsidiaries is terminated by the Company or a Company Subsidiary
without Cause, or by Grantee for Good Reason, any ASCMA Options that otherwise
would become exercisable during the remainder of the calendar quarter in which
the Grantee’s employment with the Company and its Subsidiaries is terminated
will become exercisable on the date of the Grantee’s termination of employment.

 

(b)           To the extent the ASCMA Options become exercisable, such ASCMA
Options may be exercised in whole or in part (at any time or from time to time,
except as otherwise provided herein) until expiration of the Term or earlier
termination thereof.

 

(c)           The Grantee acknowledges and agrees that the Committee, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the ASCMA Options and that the exercise by the Grantee of ASCMA Options will
be subject to the further condition that such exercise is made in accordance
with all such rules and regulations as the Committee may determine are
applicable thereto.

 

4.             Manner of Exercise.  ASCMA Options will be considered exercised
(as to the number of ASCMA Options specified in the notice referred to in
Section 4(a) below) on the latest of (i) the date of exercise designated in the
written notice referred to in Section 4(a) below, (ii) if the date so designated
is not a Business Day, the first Business Day following such date or (iii) the
earliest Business Day by which the Company has received all of the following:

 

(a)                                  Written notice, in such form as the
Committee may require, containing such representations and warranties as the
Committee may require and designating, among

 

4

--------------------------------------------------------------------------------


 

other things, the date of exercise and the number of shares of ASCMA Stock
(“Option Shares”) to be purchased;

 

(b)                                 Payment of the Base Price for each Option
Share to be purchased in any (or a combination) of the following forms: 
(A) cash, (B) check or (C) the delivery, together with a properly executed
exercise notice, of irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale or loan proceeds required to pay the purchase
price (and, if applicable the Required Withholding Amount, as described in
Section 5 below); and

 

(c)                                  Any other documentation that the Committee
may reasonably require.

 

5.             Mandatory Withholding for Taxes.  The Grantee acknowledges and
agrees that the Company will deduct from the Option Shares otherwise deliverable
upon exercise of any ASCMA Options that number of shares of ASCMA Stock (valued
at their Fair Market Value on the date of exercise) that is equal to the amount
of all federal, state and local taxes required to be withheld by the Company
upon such exercise, as determined by the Committee (the “Required Withholding
Amount”).  If the Grantee elects to make payment of the Base Price by delivery
of irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the purchase price, such
instructions may also include instructions to deliver the Required Withholding
Amount to the Company.  In such case, the Company will notify the broker
promptly of the Committee’s determination of the Required Withholding Amount.

 

6.             Payment or Delivery by the Company.  As soon as practicable after
receipt of all items referred to in Section 4, and subject to the withholding
referred to in Section 5, the Company will deliver or cause to be delivered to
the Grantee certificates issued in the Grantee’s name for the number of Option
Shares purchased by exercise of ASCMA Options, and (ii) any cash payment to
which the Grantee is entitled in lieu of a fractional Option Share, as provided
in Section 2 above.  Any delivery of Option Shares will be deemed effected for
all purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the stock transfer
agent of the Company has deposited the certificates in the United States mail,
addressed to the Grantee, and any cash payment will be deemed effected when a
check from the Company, payable to the Grantee and in the amount equal to the
amount of the cash payment, has been delivered personally to the Grantee or
deposited in the United States mail, addressed to the Grantee.

 

7.             Early Termination of ASCMA Options.  Subject to the provisions of
Section 23, the ASCMA Options will terminate, prior to the expiration of the
Term, at the time specified below:

 

(a)                                  Subject to Section 7(b), if the Grantee’s
employment with the Company and its Subsidiaries is terminated other than (i) by
the Company or a Company Subsidiary for Cause or (ii) by reason of death or
Disability, then the ASCMA Options will terminate at the Close of Business on
the first Business Day following the expiration of the 90-day period which began
on the date of termination of the Grantee’s employment.

 

5

--------------------------------------------------------------------------------


 

(b)                                 If the Grantee dies while employed by the
Company or a Company Subsidiary, or prior to the expiration of a period of time
following termination of the Grantee’s employment during which the ASCMA Options
remain exercisable as provided in Section 7(a) or Section 7(c), as applicable,
the ASCMA Options will terminate at the Close of Business on the first Business
Day following the expiration of the one-year period which began on the date of
the Grantee’s death, the ASCMA Options will terminate at the Close of Business
on the first Business Day following the expiration of the one-year period which
began on the date of the Grantee’s death.

 

(c)                                  Subject to Section 7(b), if the Grantee’s
employment with the Company and its Subsidiaries terminates by reason of
Disability, then the ASCMA Options will terminate at the Close of Business on
the first Business Day following the expiration of the one-year period which
began on the date of termination of the Grantee’s employment.

 

(d)                                 If the Grantee’s employment with the Company
and the Company Subsidiaries is terminated by the Company for Cause, then the
ASCMA Options will terminate immediately upon such termination of the Grantee’s
employment.

 

In any event in which ASCMA Options remain exercisable for a period of time
following the date of termination of the Grantee’s employment as provided above,
the ASCMA Options may be exercised during such period of time only to the extent
the same were exercisable as provided in Section 3 above on such date of
termination of the Grantee’s employment.  Notwithstanding any period of time
referenced in this Section 7 or any other provision of this Section 7 that may
be construed to the contrary, the ASCMA Options will in any event terminate upon
the expiration of the Term.

 

8.             Nontransferability.  During the Grantee’s lifetime, the ASCMA
Options are not transferable (voluntarily or involuntarily) other than pursuant
to a Domestic Relations Order and, except as otherwise required pursuant to a
Domestic Relations Order, are exercisable only by the Grantee or the Grantee’s
court appointed legal representative.  The Grantee may designate a beneficiary
or beneficiaries to whom the ASCMA Options will pass upon the Grantee’s death
and may change such designation from time to time by filing a written
designation of beneficiary or beneficiaries with the Committee on the form
annexed hereto as Exhibit B or such other form as may be prescribed by the
Committee, provided that no such designation will be effective unless so filed
prior to the death of the Grantee.  If no such designation is made or if the
designated beneficiary does not survive the Grantee’s death, the ASCMA Options
will pass by will or the laws of descent and distribution.  Following the
Grantee’s death, the ASCMA Options, if otherwise exercisable, may be exercised
by the person to whom such ASCMA Option passes according to the foregoing and
such person will be deemed the Grantee for purposes of any applicable provisions
of this Agreement.

 

9.             No Stockholder Rights.  Prior to the exercise of ASCMA Options in
accordance with the terms and conditions set forth in this Agreement, the
Grantee will not be deemed for any purpose to be, or to have any of the rights
of, a stockholder of the Company with respect to any shares of ASCMA Stock, nor
will the existence of this Agreement affect in any way the right or power of the
Company or any stockholder of the Company to accomplish any corporate act,
including, without limitation, the acts referred to in Section 11.16 of the
Plan.

 

6

--------------------------------------------------------------------------------


 

10.          Adjustments.  If the outstanding shares of ASCMA Stock are
subdivided into a greater number of shares (by stock dividend, stock split,
reclassification or otherwise) or are combined into a smaller number of shares
(by reverse stock split, reclassification or otherwise), or if the Committee
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of ASCMA Stock, or other similar corporate event (including mergers or
consolidations other than those which constitute Approved Transactions, which
shall be governed by Section 11.1(b) of the Plan) affects shares of ASCMA Stock
such that an adjustment is required to preserve the benefits or potential
benefits intended to be made available under this Agreement, then the ASCMA
Options will be subject to adjustment (including, without limitation, as to the
number of ASCMA Options and the Base Price per share of such ASCMA Options) in
the sole discretion of the Committee and in such manner as the Committee may
deem equitable and appropriate in connection with the occurrence of any of the
events described in this Section 10.

 

11.          Restrictions Imposed by Law.  Without limiting the generality of
Section 11.8 of the Plan, the Grantee will not exercise the ASCMA Options, and
the Company will not be obligated to make any cash payment or issue or cause to
be issued any Option Shares, if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of ASCMA Stock are listed or quoted.  The Company will in no event be
obligated to take any affirmative action in order to cause the exercise of the
ASCMA Options or the resulting payment of cash or issuance of Option Shares to
comply with any such law, rule, regulation or agreement.

 

12.          Notice.  Unless the Company notifies the Grantee in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid and addressed as
follows:

 

Ascent Capital Group, Inc.

[Address 1]

[Address 2]

Attn:  General Counsel

 

Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the Effective Date, unless the Company has
received written notification from the Grantee of a change of address.

 

13.          Amendment.  Notwithstanding any other provision hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Committee as contemplated in Section 11.7(b) of the Plan.  Without limiting the
generality of the foregoing, without the consent of the Grantee,

 

(a)                                  this Agreement may be amended or
supplemented from time to time as approved by the Committee (i) to cure any
ambiguity or to correct or supplement any provision

 

7

--------------------------------------------------------------------------------


 

herein which may be defective or inconsistent with any other provision herein,
or (ii) to add to the covenants and agreements of the Company for the benefit of
the Grantee or surrender any right or power reserved to or conferred upon the
Company in this Agreement, subject to any required approval of the Company’s
stockholders and, provided, in each case, that such changes or corrections will
not adversely affect the rights of the Grantee with respect to the Award
evidenced hereby, or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

 

(b)                                 subject to any required action by the Board
or the stockholders of the Company, the ASCMA Options granted under this
Agreement may be canceled by the Company and a new Award made in substitution
therefor, provided that the Award so substituted will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect any ASCMA Options to the extent then exercisable.

 

14.          Grantee Employment.  Nothing contained in this Agreement, and no
action of the Company or the Committee with respect hereto, will confer or be
construed to confer on the Grantee any right to continue in the employ of the
Company or any Company Subsidiaries or interfere in any way with the right of
the Company or any employing Company Subsidiary to terminate the Grantee’s
employment at any time, with or without cause, subject to the provisions of any
Employment Agreement.

 

15.          Nonalienation of Benefits.  Except as provided in Section 8 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.

 

16.          Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of Delaware.  Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Delaware in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.

 

17.          Construction.  References in this Agreement to “this Agreement” and
the words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits
and Schedules appended hereto.  The word “include” and all variations thereof
are used in an illustrative sense and not in a limiting sense.  All decisions of
the Committee upon questions regarding this Agreement will be conclusive. 
Unless otherwise expressly stated herein, in the event of any inconsistency
between the terms of the Plan and this Agreement, the terms of the Plan will
control.  The headings of the sections of this Agreement have been included for
convenience of reference only, are not to be considered a part hereof and will
in no way modify or restrict any of the terms or provisions hereof.

 

8

--------------------------------------------------------------------------------


 

18.          Duplicate Originals.  The Company and the Grantee may sign any
number of copies of this Agreement.  Each signed copy will be an original, but
all of them together represent the same agreement.

 

19.          Rules by Committee.  The rights of the Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Committee may adopt from time to time.

 

20.          Entire Agreement.  This Agreement is in satisfaction of and in lieu
of all prior discussions and agreements, oral or written, between the Company
and the Grantee regarding the subject matter hereof.  The Grantee and the
Company hereby declare and represent that no promise or agreement not herein
expressed has been made and that this Agreement contains the entire agreement
between the parties hereto with respect to the Award and replaces and makes null
and void any prior agreements between the Grantee and the Company regarding the
Award.  This Agreement will be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.

 

21.          Grantee Acceptance.  The Grantee will signify acceptance of the
terms and conditions of this Agreement by signing in the space provided at the
end hereof and returning a signed copy to the Company.

 

22.          Code Section 409A Compliance.  If any provision of this Agreement
would result in the imposition of an excise tax under Section 409A of the Code
and related regulations and Treasury pronouncements (“Section 409A”), that
provision will be reformed to avoid imposition of the excise tax and no action
taken to comply with Section 409A (or to provide that the ASCMA Options are
exempt from Section 409A) shall be deemed to impair a benefit under this
Agreement.

 

23.          Change in Control.  Upon any termination of Grantee’s employment by
the Company or any Company Subsidiary without Cause or by Grantee for Good
Reason, which termination occurs within 12 months following a Change in Control,
(i) notwithstanding Section 3(a), all ASCMA Options held by Grantee on the date
of termination, to the extent not theretofore vested, will vest fully on the
date of such termination, and (ii) notwithstanding Section 7, the exercise
period of any and all ASCMA Options held by Grantee on the termination date will
be extended to the last day of what would be the maximum Term applicable to such
ASCMA Options in the absence of termination.

 

[Signature page to follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Effective Date.

 

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

Grantee Name:

[                              ]

 

Address:

 

 

 

 

 

SSN:

 

 

 

Number of shares of ASCMA Stock as to which Options are granted:

[          ]

 

10

--------------------------------------------------------------------------------


 

Exhibit A
to
Non-Qualified Stock Option Agreement
dated as of                      between Ascent Capital Group, Inc. and Grantee

 

Ascent Capital Group, Inc. 2008 Incentive Plan

 

--------------------------------------------------------------------------------


 

Exhibit B
to
Non-Qualified Stock Option Agreement
dated as of                      between Ascent Capital Group, Inc. and Grantee

 

Designation of Beneficiary

 

I,                                    
[                               ]                                    

(the “Grantee”), hereby declare that upon my death

 

(the “Beneficiary”) of

Name

 

 

 

 

 

 

 

 

 

,

Street Address

 

City

 

State

 

Zip Code

 

 

who is my

 

, will be entitled to the

 

Relationship to the Grantee

 

 

ASCMA Options and all other rights accorded the Grantee by the above-referenced
grant agreement (the “Agreement”).

 

It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death.  If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.

 

It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Committee prior
to the Grantee’s death.

 

 

 

 

 

Date

 

Grantee

 

--------------------------------------------------------------------------------

 